DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0087617 to Oberle, in view of U.S. Patent Application Publication No. 2014/0007724 to Kim.
Oberle discloses a gear 1 for use in a gear unit, comprising:
an outer part 2 having a gear rim made of a first plastic (Paragraph [0031] “external part 2 is preferably made from a relatively soft plastic material”) and having a number of portions 23 (see FIG. 1; note, Oberle does not necessarily disclose or teach the portions 23 as being “injection-molded” as recited in Claim 1),
an inlay part 3 made of metal (Paragraph [0031] “insert 3 is preferably in the form of a metal hub”), and
a connecting part 4 made of a second plastic (see Paragraph [0019] which discloses outer part 2 is a non-reinforced plastic and connecting part 4 is a fiberglass reinforced plastic), the connecting part 4 arranged between the inlay part 3 and the outer part 2 for an interlocked and/or materially-bonded connection between the inlay part 3 and the outer part 2 (see Paragraph [0032] “The insert 3 is connected to the external part 2 by means of a connecting part 4 used to create a form-fitting connection between the external part 2 and the insert 3. The connecting part 4 is molded between the external part 2 and the insert 3”),
wherein the outer part 2 has a plurality of depressions (see annotated FIG. 1 below) that mate to a plurality of corresponding projections (see annotated FIG. 1) of the connecting part 4, and wherein the plurality of depressions and corresponding projections are interlocked when mated (see FIG. 1),
wherein the connecting part 4 overlaps the portions 23 (see FIG. 1), and the connecting part has undercuts acting at least along and perpendicular to an axis of rotation of the gear, wherein acting at least along and perpendicular to the axis of rotation of the gear prevents movement of the outer part 2 relative to the connecting part 4 along and perpendicular to the axis of rotation (since the “connecting part (4) is molded between the external part (2) and the insert (3) – see, e.g., the abstract – the materially-bonded connection creates resistive forces that act at least along and perpendicular to the axis of rotation of the gear, wherein acting at least along and perpendicular to [the] axis of rotation of the gear prevents movement of the outer part 2 relative to the connecting part 4 along and perpendicular to the axis of rotation).
Thus, as indicated above, amended Claim 1 differs from the Oberle disclosure in the following way: Oberle does not appear to disclose that portions 23 are injection-molded.
The Office turns to Kim, which teaches a gear that includes a central “insertion unit 110,” an intermediate “connection unit 150” which is “mold[ed]… between the insertion unit 110 and [an] outer side unit 130.”  See Paragraph [0019]; see also FIG. 7 which illustrates a process in which the “connection unit 150” and “outer side unit 130” are formed separately.  “Outer side unit 130” includes a “plurality of protruding pieces 133… formed on an inner circumference.”  Paragraph [0025].  Furthermore, Paragraph [0024] teaches that the “outer side unit 130 is injection-molded by pressing resin.”
Based on the Kim teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to form the “outer part 2” and “portions 23” of Oberle by injection-molding, because injection molding is a very common process for forming gear teeth, as evidenced by Paragraph [0024] of Kim.

    PNG
    media_image1.png
    398
    485
    media_image1.png
    Greyscale

Claim 3: Oberle discloses a gear 1 (i.e., not a “gearwheel pair”) for use in a gear unit, comprising:
a second gear 1, which can be arranged to mesh with a first gear which consists entirely or partially of metal or plastic, and
the second gear comprises:
an outer part 2 having a gear rim made of a first plastic (Paragraph [0031] “external part 2 is preferably made from a relatively soft plastic material”) and having a number of portions 23 (see FIG. 1; note, Oberle does not necessarily disclose or teach the portions 23 as being “injection-molded” as recited in amended Claim 3),
an inlay part 3 made of metal (Paragraph [0031] “insert 3 is preferably in the form of a metal hub”), and
a connecting part 4 made of a second plastic (see Paragraph [0019] which discloses outer part 2 is a non-reinforced plastic and connecting part 4 is a fiberglass reinforced plastic), the connecting part 4 arranged between the inlay part 3 and the outer part 2 for an interlocked and/or materially-bonded connection between the inlay part 3 and the outer part 2 (see Paragraph [0032] “The insert 3 is connected to the external part 2 by means of a connecting part 4 used to create a form-fitting connection between the external part 2 and the insert 3. The connecting part 4 is molded between the external part 2 and the insert 3”), and the connecting part has undercuts acting at least along and perpendicular to an axis of rotation of the second gear, wherein acting at least along and perpendicular to the axis of rotation of the second gear prevents movement of the outer part 2 relative to the connecting part 4 along and perpendicular to the axis of rotation.
Thus, as indicated above, the second gear of amended Claim 3 differs from the Oberle disclosure in the following way: Oberle does not appear to disclose the injection-molded feed points of Claim 3.
The Office turns to Kim, which teaches a gear that includes a central “insertion unit 110,” an intermediate “connection unit 150” which is “mold[ed]… between the insertion unit 110 and [an] outer side unit 130.”  See Paragraph [0019]; see also FIG. 7 which illustrates a process in which the “connection unit 150” and “outer side unit 130” are formed separately.  “Outer side unit 130” includes a “plurality of protruding pieces 133… formed on an inner circumference.”  Paragraph [0025].  Furthermore, Paragraph [0024] teaches that the “outer side unit 130 is injection-molded by pressing resin.”
Based on the Kim teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to form the “outer part 2” and “portions 23” of Oberle by injection-molding, because injection molding is a very common process for forming gear teeth, as evidenced by Paragraph [0024] of Kim.
Furthermore, the Office maintains it would have been obvious to those having ordinary skill in the art at time of filing to mate the second gear with a first gear consisting entirely of metal or plastic because gears are provided in pairs in order to transfer power, and metal and plastic are the two most commonly-used materials for gears (the Office takes Official Notice of this fact, and Applicant failed to contest this Official Notice in the 09/21/2020 remarks).
Claim 6: Oberle, as modified above by Kim in the rejection of Claim 3, discloses the gearwheel pair as claimed in claim 3, wherein the second gear 1 has a second gear diameter and the inlay part 3 has an inlay part diameter, and
wherein a ratio between the inlay part diameter and the [second] gear diameter is between 0.1 and 0.8 (the diameter of inlay part 3 appears to be approximately 1/3 the diameter of gear 1, so the ratio would be approximately 0.33, which is well within the claimed range).
Claim 9: Oberle, as modified above by Kim in the rejection of Claim 3, discloses the gearwheel pair as claimed in claim 3, wherein the connecting part 12 has reinforcements 44 (see FIGS. 1 and 3) to enhance the axial rigidity (intended use; see footnote 1 above).
Claim 19: Oberle, as modified above by Kim in the rejection of Claim 3, discloses the gearwheel pair as claimed in claim 3, wherein the first plastic is a partially crystalline high-performance thermoplastic of the family of polyarylether ketones (PAEK), PPS (Polyphenylensulfid), or PPA (Polyphthalamid), and the second plastic differs from the first plastic in the mechanical properties and/or chemically.
Claim 18: Oberle discloses a gear for use in a gear unit, comprising:
an outer part 2 having a gear rim made of a first plastic (Paragraph [0031]) and having a number of portions 23 (see FIG. 1; note, Oberle does not necessarily disclose or teach the portions 23 as being “injection-molded” as recited in amended Claim 18),
an inlay part 3 made of metal (Paragraph [0019]), and
a connecting part 4 made of a second plastic (Paragraph [0019]), the connecting part 4 arranged between the inlay part 3 and the outer part 2 for an interlocked and/or materially-bonded connection between the inlay part 3 and the outer part 2 (see Paragraph [0032]),
wherein the outer part 2 has a plurality of depressions (see annotated FIG. 1 above) that mate to a plurality of corresponding projections (see annotated FIG. 1 above) of the connecting part 4, and wherein the plurality of depressions and corresponding projections are interlocked when mated,
wherein the connecting part 4 overlaps the portions, and the connecting part has undercuts acting at least along and perpendicular to an axis of rotation of the gear, wherein acting at least along and perpendicular to [the] axis of rotation of the gear prevents movement of the outer part 2 relative to the connecting part 4 along and perpendicular to the axis of rotation (since the “connecting part (4) is molded between the external part (2) and the insert (3) – see, e.g., the abstract – the materially-bonded connection creates resistive forces that act at least along and perpendicular to the axis of rotation of the gear, wherein acting at least along and perpendicular to [the] axis of rotation of the gear prevents movement of the outer part 2 relative to the connecting part 4 along and perpendicular to the axis of rotation).
Thus, Claim 18 differs from the Oberle disclosure in the following way: Oberle does not appear to disclose the portions 23 as being injection-molded.
The Office turns to Kim, which teaches a gear that includes a central “insertion unit 110,” an intermediate “connection unit 150” which is “mold[ed]… between the insertion unit 110 and [an] outer side unit 130.”  See Paragraph [0019]; see also FIG. 7 which illustrates a process in which the “connection unit 150” and “outer side unit 130” are formed separately.  “Outer side unit 130” includes a “plurality of protruding pieces 133… formed on an inner circumference.”  Paragraph [0025].  Furthermore, Paragraph [0024] teaches that the “outer side unit 130 is injection-molded by pressing resin.”
Based on the Kim teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to form the “outer part 2” and “portions 23” of Oberle by injection-molding, because injection molding is a very common process for forming gear teach, as evidenced by Paragraph [0024] of Kim.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2007/0087617 to Oberle and U.S. Patent Application Publication No. 2014/0007724 to Kim, as applied to Claim 3 above, further in view of U.S. Patent Application Publication No. 2008/0289436 to Laakkonen.
Claim 7: Oberle, as modified above by Kim with regards to Claim 3, discloses the gearwheel pair as claimed in claim 3, but does not disclose the first and second face widths recited in Claim 7.
Laakkonen teaches a pair of helical gears in which a first helical gear 12 has a first face width and a second helical gear 13 has a second face width, and
wherein the first face width is greater than the second face width.
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the gearwheel pair disclosed by Oberle, as modified by Kim in the rejection of Claim 3 above, such that the first gear has a first face width and the second gear has a second face width, and
wherein the first face width is greater than the second face width, as shown in FIG. 1 of Laakkonen, because helical gears generate thrust forces (as shown in FIG. 1 of Laakkonen by F1, F2), which may force a driven gear in the axial direction.  If the first width is greater than the second width, and the driven gear is forced slightly in the axial direction, then the two gears can still maintain line of contact through the line of action.
Claim 11: Oberle, as modified by Kim in the rejection of Claim 3 above, discloses the gearwheel pair as claimed in claim 3, and wherein the first gear meshes with the second gear (as described above in the rejection of Claim 3).  Oberle does not expressly disclose the driveshaft and output shaft recited in Claim 11.
Laakkonen teaches a first gear 12 connected to a driveshaft 11 and a second gear 13 connected to an output shaft 14.
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to connect the first gear and second gear disclosed by Oberle, as modified by Kim in the rejection of Claim 3 above, to a driveshaft and an output shaft, respectively, as taught by Laakkonen, or to connect the first gear and second gear disclosed by Oberle, as modified in the rejection of Claim 3 above, to an output shaft and a driveshaft respectively, in view of the Laakkonen teaching, because gears are connected by shafts to support them as power is transferred through them and because gears are arranged by their sizes in order to reduce or increase output speed/torque.  That is, it would have been obvious to those having ordinary skill to mount a smaller first gear on an output shaft and a larger second gear, which satisfies the limitations recited in Claim 3, in order to increase output speed and decrease torque.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2007/0087617 to Oberle, U.S. Patent Application Publication No. 2014/0007724 to Kim, and U.S. Patent Application Publication No. 2008/0289436 to Laakkonen, as applied above to Claim 11, further in view of U.S. Patent Application Publication No. 2017/0167589 to Berlinger, JR. et al.
Claim 12: The combination of Oberle, Kim, and/or Laakkonen does not disclose a profile overlap (as that term is described in the pending disclosure) between 1 and 2.
Berlinger teaches a gearwheel pair comprising first and second helical gears having helical teeth 20, 22 (see, e.g., Claim 19 of Berlinger).  As shown in FIG. 1, the gearwheel pair has a profile overlap of 2.
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the gearwheel pair disclosed by Oberle, as modified by Kim and Laakkonen in the rejection of Claim 11 above, to include a driveshaft/output shaft, such that the helical gears include “gears that each have a tooth flank profile that includes a convex addendum and a concave dedentum, and when in mesh satisfy the Euler Savory equation for conjugacy with contact over the entire tooth flank” (see abstract of Berlinger), as shown in FIG. 1 of Berlinger, which also shows a profile overlap of 2, in order to maintain lines of contact over the entire line of action, as taught by Berlinger.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2007/0087617 to Oberle and U.S. Patent Application Publication No. 2014/0007724 to Kim, as applied to Claim 3 above, further in view of U.S. Patent Application Publication No. 2007/0049453 to Nagai et al.
Claim 8: Oberle, as modified above by Kim in the rejection of Claim 3, discloses the gearwheel pair as claimed in claim 3, but does not expressly disclose wherein the first gear and the second gear each have a helix angle of between 10º and 30º.
Nagai teaches a gearwheel pair 16, 18, wherein the first gear 16 and the second gear 18 each have a helix angle of between 10º and 30º.  See Paragraph [0012].  A rationale Nagai provides for the helix angle is to avoid deteriorated response sensitivity and excessive frictional resistance.  See Paragraph [0011].
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide the first and second gears of Oberle, as modified above by Kim in the rejection of Claim 3, with a helix angle of 25º, according to the Nagai teaching, which is between 10º and 30º, in order to avoid deteriorated response sensitivity and excessive frictional resistance.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2014/0007724 to Kim, U.S. Patent Application Publication No. 2016/0047453 to Ohmi et al., U.S. Patent Application Publication No. 2016/0016368 to Kunishima, and U.S. Patent Application Publication No. 2019/0170236 to Kleiss.
Claim 14: Kim discloses a method, comprising:
producing a gear 100, wherein the gear 100 comprises:
an outer part 130 having a gear rim 130 made of a first plastic (see Paragraph [0024]),
an inlay part 110 made of metal (see Paragraph [0030]), and
a connecting part 150 made of a second plastic (see Paragraph [0026]), which is arranged between the inlay part 110 and the outer part 130 for an interlocked and/or materially-bonded connection between the inlay part 110 and the outer part 130 (see Paragraph [0033]), and
injection molding the outer part 130 while forming a number of injection-molded portions, and
wherein the outer part 130 has a plurality of depressions (between consecutive protruding pieces 133) that mate to a plurality of corresponding projections (injection-molded material of connecting part 150 that is received within the depressions) of the connecting part 150, and wherein the plurality of depressions and corresponding projections are interlocked when mated,
injection molding the connecting part 150 between the outer part 130 and the inlay part 110 such that the connecting part 150 overlaps the injection-molded portions (see Paragraph [0033]) and such that the connecting part 150 has undercuts 133 acting at least along and perpendicular to an axis of rotation of the gear, wherein acting at least along and perpendicular to [the] axis of rotation of the gear prevents movement of the outer part 130 relative to the connecting part 150 along and perpendicular to the axis of rotation (since the connecting part 150 is molded between the outer part 130 and the inlay part 110, the materially-bonded connection creates resistive forces that act at least along and perpendicular to the axis of rotation of the gear, wherein acting at least along and perpendicular to [the] axis of rotation of the gear prevents movement of the outer part 130 relative to the connecting part 150 along and perpendicular to the axis of rotation).
Thus, Claim 14 differs from Kim in the following way:
1. Kim does not appear to disclose the “high performance” and/or “industrial” thermoplastics or thermosets for the first and second plastics.
The Office turns to Ohmi, Kunishima, and Kleiss, which teach the following high-performance plastics used in the manufacture of gears: polyamide (PA6, PA66, PA46, etc.), polyacetal (POM), polyphenylene sulfide (PPS), polyphthalamide (PPA), polyetherimide (PEI), polyethersulfone, polyketone, polyetheretherketone, polysulfone, polyphenylene ether, polymide, polyamideimide, and polyaryletherketone (PAEK).  See Paragraph [0016] of Ohmi, Paragraph [0006] of Kunishima, and/or Paragraph [0051] of Kleiss.
Based on the Ohmi, Kunishima, and Kleiss teachings, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to use high performance thermoplastics such as those referenced above in the Ohmi, Kunishima, and Kleiss teachings, in order to improve the strength and performance of the gear and method disclosed by Kim.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2014/0007724 to Kim, U.S. Patent Application Publication No. 2016/0047453 to Ohmi et al., U.S. Patent Application Publication No. 2016/0016368 to Kunishima, and U.S. Patent Application Publication No. 2019/0170236 to Kleiss, as applied to Claim 14 above, further in view of U.S. Patent Application Publication No. 2007/0087617 to Oberle.
Claim 15: For purposes of Claim interpretation, the words “collinear with” are understood to mean “about.”  Kim, as modified above in the rejection of Claim 14, discloses the method as claimed in claim 14, but does not disclose “forming undercuts in the connecting part 150 [about] an axis of rotation of the [helical] gear 100,” as recited in Claim 15.
Oberle teaches a similar helical gear 1 in which a connecting part 4 is formed with undercuts [about] an axis of rotation X.
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the process disclosed by Kim, as modified above in the rejection of Claim 14, such that it includes forming undercuts in the connecting part 150 [about] an axis of rotation of the [helical] gear 1, as taught by Oberle, in order to result in a stronger connection between the connecting part 150 and the outer part 130 of Kim.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2014/0007724 to Kim, U.S. Patent Application Publication No. 2016/0047453 to Ohmi et al., U.S. Patent Application Publication No. 2016/0016368 to Kunishima, and U.S. Patent Application Publication No. 2019/0170236 to Kleiss, as applied to Claim 14, and further in view of U.S. Patent No. 10,486,349 to Nakamura.
Claim 16: Kim, as modified above in the rejection of Claim 14, discloses the method as claimed in claim 14; however, Kim does not disclose wherein injection molding [of] the outer part 130 is carried out using a pinpoint gate method.
Nakamura teaches a similar gear (see FIGS. 2(a)-2(b)) including an outer part 5.  As shown in FIG. 2(a), the outer part 5 includes 3 small circles circumferentially distributed about the top surface.  Nakamura further discloses “A secondary molded article B manufactured by the manufacturing method of an insert molded article according to an embodiment illustrated in the perspective view of FIG. 2(a) and the vertical cross-sectional view of FIG. 2(b) is a resin gear with metallic core 1A before formation of the teeth 6 on the outer peripheral surface.”  Col. 5, Line 64 to Col. 6, Line 2.  See also FIG. 7(a)-7(b) and Col. 7, Lines 21-24.  Based on FIG. 2(a), those having ordinary skill would understand that there may be three (3) gates G2.  In other words, those having ordinary skill in the art at the time of filing would understand that this description, in combination with the illustration of FIGS. 2(a) and 7(a)-7(b), discloses injection molding of an outer part 5 which is carried out using the pinpoint gate method.
Thus, it would have been obvious to those having ordinary skill in the art at the time of filing to form the outer part 130 disclosed by Kim, as modified above in the rejection of Claim 14, with the pinpoint gate method, as taught by Nakamura, in order to quickly and evenly distribute resin material within the cavity defining the outer part 130.

Response to Arguments
Applicant's arguments filed on 09/02/2022 have been considered but are not found to be persuasive.
Applicant argues that the cited art does not disclose or suggest the arrangement shown in FIGS. 4b and 4d of the pending disclosure.  However, the arrangement shown in FIGS. 4b and 4d of Applicant’s disclosure is not the only arrangement which reads on the recently-added claim limitation.  The cited art discloses the limitations recited in the amended independent claims, as described above.

Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent Application Publication No. 2007/0087617 to Oberle, U.S. Patent Application Publication No. 2014/0007724 to Kim, U.S. Patent Application Publication No. 2007/0049453 to Nagai et al., U.S. Patent Application Publication No. 2008/0289436 to Laakkonen, U.S. Patent Application Publication No. 2017/0167589 to Berlinger, JR. et al., U.S. Patent Application Publication No. 2016/0047453 to Ohmi et al., U.S. Patent Application Publication No. 2016/0016368 to Kunishima, U.S. Patent Application Publication No. 2019/0170236 to Kleiss, and U.S. Patent No. 10,486,349 to Nakamura. are considered to be the closest prior art.
The closest prior art does not disclose or suggest the limitation recited in new Claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658